DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 16 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, selecting one of the segments for a transmission by: (i)    choosing the segment with the highest bit-loading value and the widest range, when the width of the segment is equal to or greater than a target width; (ii)    when no segments have a width equal to or greater than a target width, theoretically combining the segment having the highest bit-loading value with its immediate neighbor segment having a next highest bit-loading value to create a combined segment having a combined width at the next highest bit-loading value, then choosing the combined segment when the combined width is equal to or  (iii) repeating step (ii) until a combined segment with the target width is created. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2016/0226739 (published 4 Aug. 2016) [hereinafter Hamzeh] teaches optimizing communications to / from cable modems, by grouping them into comparable data rate capabilities based on their respective profiles.  The CMs in a may have profiles that describe their various modulation schemes and data rates for subcarriers in an Orthogonal Frequency Division Multiplexing (OFDM) channel.
 	b. U.S. Pre-Grant Publ'n. No. 2015/0195076 (published 9 Jul. 2015) [hereinafter Sun] teaches a headend (e.g., CMTS) can utilize the information contained within a profile as a reference to know the bit loading information in order to determine which subcarriers should be selected for carrying NCP messaging. This bit loading information can be utilized by the headend (CMTS or CLT) when deciding which of the subcarriers are reliable when the headend sends downstream messaging to the CPEs (CMs).

Additionally, all of the further limitations in 2 – 9 and 17 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 24, 2021Primary Examiner, Art Unit 2471